For the reasons that follow, I must respectfully dissent in this matter.  The facts in this workers' compensation case are easily understood and do not appear *Page 274 
to be in dispute.  Appellant was employed as a laborer on construction sites in a three-county area.  On the day of his injury, he was assigned by his employer to work at a location which was twenty-nine miles from his home. Industrial Commission member, Patrick Gannon, got it right, when he wrote in his dissent:
  "The employer argues that in this case, claimant was only eleven miles from his home when he was involved in the motor vehicle accident which rendered him a quadriplegic.  I find that the actual distance traveled at the time of the accident to not be relevant to the inquiry.  The Court in Ruckman
[Ruckman v. Cubby Drilling, Inc. (1998),  81 Ohio St. 3d 117] never enunciated how far the employees in that case were from their homes, the drilling site, or the employer's place of business. What the employer is basically arguing is that coverage under the workers' compensation system in Ohio depends on how far an employee has traveled when the injury is sustained.  This is not a workable approach to coverage.  If a claimant is required to drive a hundred miles to a fixed work site, which varies depending on the needs of the employer's customers, then the employee who is injured eleven miles from his home is not covered but the employee injured eleven miles from the work site is covered? This approach is not one which should be adopted, which is precisely the reason the focus is not solely on the distance traveled, but rather a totality of the circumstances including the consistently varying locations and duration of the work sites."
  The facts in this matter are clearly identical to the facts in Ruckman, where the Supreme Court of Ohio held that the exposure of workers to both interstate and intrastate travel to arrive at the job site created a "special hazard" of employment.  Therefore, it is clear that the Supreme Court of Ohio has clarified the law in the area of traveling laborers who are injured on the way to a job site far from home.  The question to be resolved is whether or not this laborer, who was required to travel to a far away job site to satisfy his employer's needs, was subjected to a special hazard.
It is undisputed that this employee was required to travel by his employer.  The job could not be performed until the workers arrived.  It is further beyond question that he was seriously injured in a motor vehicle accident traveling to a site designated by his employer on a temporary basis.  And it is, therefore, a question of fact whether or not this set of facts constitutes a "special hazard" as defined by the Supreme Court of Ohio. Reasonable minds could, and currently do, differ on the answer to that question. Therefore, as a matter of law, the granting of summary judgment was inappropriate. *Page 275